WALD, Circuit Judge,
dissenting:
The majority conclude that the Federal Communications Commission (FCC or Commission) had no authority under the All-Channel Receiver Act (the Act), 47 U.S.C. § 303(s) (1976), to impose a 12 decibel noise level standard for ultra-high frequency (UHF) tuners, effective October 1, 1982 for new television models and October 1, 1984 for all other television sets. Because I think the authority conferred by the Act is broad enough to encompass the setting of the standard here challenged and because I think the Commission’s authority in this respect was not exercised unreasonably, I would affirm the Commission’s rule.
No one would deny that in setting this standard the Commission has undertaken, on a small scale, to prod technological development of television receiver design. Although the 12 decibel level can be and has been achieved by some sets manufactured both here and abroad,1 further engineering work is necessary to develop models which can universally meet the standard, given (a) the present range in quality of theoretically identical sets and (b) the present tradeoffs in interference susceptibility2 which uniform noise level improvement may require.
The Commission has stated its belief that a substantial portion of the improvement required by the rule is attainable with ex-' isting technology3 but has also acknowledged that there must be “significant new engineering work”4 to meet the 12 decibel standard as a “worst case” rule,5 without reducing signal selectivity to unacceptable levels.6 The needed improvements, the *428Commission maintains, represent only a reasonable “forecast of future technical developments,” 7 and a standard based on such a forecast, it argues, is permissible under the Act.8 The Commission finds such technology-nudging appropriate because in the sixteen years since the 18 decibel standard was set, “there has not been a[n] ... improvement in overall noise figures” corresponding to “the significant improvements that have occurred in electronic technology,” 9 afid because, in the Commission’s judgment, improved reception will contribute substantially to expansion of UHF stations and programming,10 a major objective of the Act.11
The majority, while sympathetic to the Commission’s goals,. decide that the Act simply does not permit the Commission to impose this standard, apparently because standard-meeting sets with acceptably low interference susceptibility have not already been developed and produced at a reasonable cost.12 The obvious result of such an interpretation is to leave improvement entirely to the industry’s discretion. The Commission is thus relegated to the role of following the industry’s Sisyphus up the hill, setting up barriers against slippage but being able only to watch and wait should the industry decide to take a prolonged nap on the hillside.
My own reading of the Act and its legislative history is not so limited. The Act provides that the Commission shall “have authority to require that apparatus designed to receive television pictures broadcast simultaneously with sound be capable of adequately receiving all frequencies allocated by the Commission to television broadcasting ....” 47 U.S.C. § 303(s) (emphasis supplied). The key word of course is “adequately” and its definition and implementation is left to the Commission.
The majority correctly point out that when the Act was being considered by Congress, proposals to authorize the Commission to prescribe “minimum [receiver] performance standards” were criticized as “too broad.” Fear was expressed that this language “would give the FCC authority to prescribe any and all performance characteristics of television receivers.” Sen.Rep. No. 1526, 87th Cong., 2d Sess. 7 (1962) [hereinafter cited as Senate Report] (referring to hearings before the Committee), U.S.Code Cong. & Admin.News 1962, p. 1879.13 The House Committee, which was *429the first to act in the wake of these criticisms, deleted the minimum performance standard provision and substituted language authorizing the Commission only to require that sets “be capable of receiving” all television channels. H.Rep. No. 1559, 87th Cong., 2d Sess. 5 (1962) [hereinafter cited as House Report] (emphasis supplied). The report explaining the change emphasized, however, that minimal capability was not what the Committee had in mind. The substituted language was instead expected to result in a rule that
all receivers ... will be constructed with equipment inside its cabinet which will have performance characteristics sufficient to permit satisfactory and usable reception of each of the present 12 VHF and 70 UHF channels in any location where, in the light of the normal state of receiver development at the time, such reception can be expected. The performance capabilities of such sets for receiving UHF signals should be adequate to assure that the purchasers of these sets will in fact get comparable reception from UHF and VHF stations.
Id. (emphasis supplied). The majority bear down on the phrase “in the light of the normal state of receiver development at the time”; I would command equal attention to another emphasized portion of the quoted excerpt: that which contemplates the prescription of standards “adequate to assure ... purchasers ... [that they] will in fact get comparable reception from UHF and VHF stations.” It is clear that effective, not token, UHF reception was intended. Again, explaining the substituted language, the House Report stated:
The Committee desires to make it very clear .. . that by “all channel television sets” we mean television receiving sets capable of effectively receiving all channels. Any set which is not capable of performing as contemplated by this legislation and this report should be regarded as being a fraud on the public.
Id. at 6 (emphasis supplied).
My reading of the standard developed by the House authorizes the Commission to prescribe standards necessary (a) for effective reception and (b) for comparability between UHF and VHF stations, as long as the prescribed standard was achievable, “in the light of the normal state of receiver development” at the time. As to this latter phrase, I see no reason to read into it an absolute prohibition against standards which would require the development and production of better receivers, if this development and production can be accomplished with reasonable effort given the present state of the art.
As the majority note, when the House bill was transmitted to the Senate it was amended again to insert the word “adequately” in the “capable of receiving” standard approved by the House. FCC Chairman Newton Minow had warned the Senate Commerce Committee considering the bill that mere “capability” might not be construed as broadly as the House Committee had intended, Letter from Newton N. Mi-now, Chairman, FCC, to Senator John O. Pastore (May 11, 1972), reprinted in Senate Report at 20, 20-21, and urged, therefore, that “the legislation ... be explicit on this important policy aspect.. .. ” Id. at 21, U.S.Code Cong. & Admin. News 1962, p. 1891. He stressed in his letter that market forces could not be relied upon to insure the “effective capability” which he thought necessary to the purposes of the Act:
[T]he [House] report recognizes the importance of this matter of effective capability as against capability so inferior as to frustrate the legislative objective, but seeks to deal with it in the legislative history rather than the statute. If all the manufacturers heed this admonition in the report, there will, of course, be no problem. But, if all do not, the Commission will have no authority to remedy the situation.
... [W]e think it important, as a matter of policy, that the Commission not be left powerless to deal with such a situation. We do not say that the situation will develop or is likely to develop. But we cannot say that it is not a possibility in view of the initial competitive factors. *430If, from the very beginning, there were a heavy demand for UHF receivers, competition could be relied upon to insure adequate performance by the UHF portion of all-channel receivers. But, particularly during the initial period when such demand may be lacking, competitive factors may have the opposite effect. In such circumstances, it is not inconceivable that a few manufacturers may skirt as closely as possible to a mere token UHF receiver component in order to gain a price advantage over their more conscientious rivals. This would hurt not only these rivals but the very important public interest objective of the legislation.
Id. Clearly the ultimate objective was some semblance of comparability between UHF and VHF; accordingly, Commissioner Minow stated:
It is the Commission’s judgment that effective implementation of the all-channel legislation will necessitate authority for the Commission to specify two receiver characteristics. These two characteristics, which we believe are essential to truly insure the “capability” required by this legislation, are: (1) receiver noise figure at UHF relative to that at VHF; and (2) receiver sensitivity at UHF relative to that at VHF. It is, we think, insufficient to specify merely that the receiver be capable of receiving or “tuning in” all channels, without specifying these characteristics. For in the absence of such specifications, receivers could be legally shipped which while capable of being “tuned ” to a UHF channel and thus of receiving it, would require an inordinately strong UHF signal to produce satisfactory picture or sound. Such near-token capability of all-channel reception would obviously be ineffective in achieving the objectives of the legislation.
Id. (footnotes omitted).
Heeding the House Committee’s admonition which the Commissioner feared would fall on deaf industry ears, the Senate Committee added “adequately” to the all-channels capability requirement approved by the House. The Commission’s concern about comparability of receiver capability was emphasized in the Committee’s explanation of the amendment:
The Federal Communications Commission in a letter dated May 11, 1962 ... expressed deep concern to your committee that the legislation as amended could be construed as being too limited and would maké the Commission powerless to prohibit the shipment in interstate commerce of all-channel television sets having the barest capability of receiving signals which therefore could not permit satisfactory and usable reception of such signals in a great many instances.
According to the FCC it was not clear how far the Commission could proceed in promulgating rules regarding the performance characteristics sufficient to permit satisfactory and usable reception of each of the present 12 VHF and 70 UHF channels. Or to what extent, if any, enforceable rules could be promulgated concerning the performance capabilities for all-channel television sets that would assure the purchasers of these sets that they were in fact getting comparable signals from UHF and VHF stations.
Id. at 8, U.S. Code Cong. & Admin. News 1962, p. 1880. The amendment proposed by the Committee was approved by the Senate and acceded to by the House resulting in the language of the present Act.
The need to vitalize UHF broadcasting which motivated both the Act and the Senate Committee’s amendment was quite recently reemphasized by Congress. In 1978, just before the Commission announced its new noise standards, the Senate added $750,000 to an appropriations bill for the express purpose of achieving parity between UHF and VHF broadcasting. The reason for this addition, agreed to by House conferees, see H.R.Rep.No.1565, 95th Cong., 2d Sess. 23 (1978), was explained by the Senate Appropriations Committee:
The Committee has . . . added $750,000 ... to the House allowance [for the Federal Communications Commission] because it finds that the intent of the All Channel Receiver Act of 1962 has not *431been realized. UHF television broadcasting remains sorely disadvantaged within the national television system. The Committee directs that the Commission devise a plan for UHF to reach comparability with VHF in as short a time as practicable, and that the Commission devote the necessary resources to drafting such a plan in fiscal year 1978 until these additional resources become available in fiscal year 1979.
This plan should address all the technical and regulatory aspects of achieving parity and should set a schedule for dealing with each including dates for achieving specific goals, such as noise-level reductions. It should also include indications of the probable need for any legislar tion necessary to fulfill the plan. The Commission should submit the plan to the Committee by December 31, 1978 ....
S.Rep.No.1043, 95th Cong., 2d Sess. 71-72 (1978) (emphasis supplied). This important piece of legislative action should certainly not be overlooked in our search for interpretive guidance in construing the Act’s crucial and preeminently ambiguous term: “adequately.” Of course, “ ‘the views of a subsequent Congress form a hazardous basis for inferring the intent of an earlier one,’ ”14 but the 1978 appropriations and their express purpose do more than simply imply intent with respect to the 1962 Act, they also constitute a clear directive to the Commission. The Act should be read consistently with this directive if it is possible to do so without either straining its language or overriding plain and specific Congressional intent. In my view it is possible to do so in this case.
It is true that Commissioner Minow told the Senate Committee considering the Act that the FCC
would avoid extreme or unreasonable performance specifications, but rather, would select standards which are in the realm of the average characteristic of UHF receivers available on the open market today.
Id. at 22, U.S. Code Cong. & Admin. News 1962, p. 1892. To read this statement literally as an expression of Congressional intent would, however, require that standards be set according to receivers available on the market in 1962. Although relying heavily on this statement,15 the majority reject this literal interpretation in favor of one that appears to limit the authorized standards to those derived from receivers available on the market at the time the standard is set. Because such a reading to my mind ignores (a) the important objective of comparability between UHF and VHF receivers which underlay the Committee’s amendment, (b) the overriding concern to expand UHF access which motivated the Act, and (c) later expressions of Congressional purpose to achieve UHF parity,161 do not think such a reading is required by the Act; but even accepting the Minow statement as a limitation of the Commission’s authority under the Act, I think the 12 decibel standard falls within the ambit of that authority.
It is undisputed that a certain number of American sets which roll off the production line currently meet the 12 decibel standard17 and that some models produced by European manufacturers are capable of routinely meeting that standard.18 In my view these facts establish that lower noise figures are within the “normal state of receiver development” and comport with “the average characteristics of ... receivers available on the open market.” Thus even if the Commission’s authority under the Act is limited by the quoted phrases, I think the Commission had authority to prescribe the 12 decibel standard; the only question is whether the Commission’s authority was exercised reasonably, given the *432effort which may have to be made to produce sets at a reasonable cost and with interference susceptibility suitable to American broadcasting conditions.19 To these latter assessments, however, the agency’s expertise is committed in the administration of the Act and its judgments should not be set aside by this court unless arbitrary or capricious. See FPC v. Florida Power and Light Co., 404 U.S. 453, 463, 92 S.Ct. 637, 643, 30 L.Ed.2d 600 (1972).
Various surveys, engineering studies, and model receiver results considered by the Commission in setting the standard suggests that the production of standard-meeting sets can be accomplished within the four years provided by the Commission for this purpose.20 Moreover the Commission has stated its flexibility on the matter: if, after a reasonable period it appears that a lower noise figure cannot be achieved at a reasonable cost and without unacceptable tradeoffs, the Commission will reconsider its standard.21 I am not convinced on this record that the 12 decibel standard, when added to the other demands placed on the industry, creates a burden so onerous or a dilemma so unreasonable that the standard must be set aside. The standard will serve, not frustrate, the important Congressional objective of comparability between UHF and VHF signal reception and the means employed by the Commission to achieve this end lack neither authority nor reason. I would therefore affirm the Commission’s rule.

. See, e. g., L. Middlekamp, H. Davis & L. Weber (FCC Office of Chief Engineer, Laboratory Division), Relationship Between Noise Figures and Other Performance Characteristics of UHF TV Receivers, Fig. 2 (April 1978), Joint Appendix (J.A.) 516, 523 (reporting manufacturer certification data on noise figure); Comments of General Instrument Corporation at 4 (March 17, 1977), J.A. 479, 481 (tuners manufactured by GI “consistently ... measure no more than 12” decibels); File Memorandum from John H. McMahon, Chief of FCC Systems Engineering Branch, Office of the Chief Engineer (Jan. 6, 1977), J.A. 854 (one hundred sixty-nine of 621 television receivers examined showed maximum noise level of 12 decibels or less); Reply to Oppositions to Petition for Rule-making, App. 2 (Nov. 24, 1975), J.A. 225, 243 (summarizing data from foreign tuners); Engineering Statement in Support of the CUB Petition for Rule Making to Lower the Noise Figure of UHF Television Receivers at 2 (Aug. 5, 1975), J.A. 63, 69 (abstracting Hazeltine Report measurements of noise figures of 10 domestic receivers and 8 foreign tuners); Hazeltine Research, Inc., Measurement and Survey Program of UHF Tuner Noise Figure at 9-10 (Nov. 15, 1974, as amended, June 27, 1975) (Report No. 3614), J.A. 98-99, as amended, J.A. 88 (reporting noise measurements of 10 domestic receivers and 8 foreign tuners).


. The terms “signal selectivity” and “interference susceptibility” are used synonymously in this opinion. Both refer to a tuner’s ability to reject signals broadcast on other (usually neighboring) frequencies. In this country the UHF band has been divided into 70 channels. The large number of channels and their consequent proximity one to another create the possibility of more difficult signal selectivity problems here than in countries where fewer UHF channels operate at more broadly spaced frequency intervals. The FCC has attempted to compensate for these difficulties by establishing the “taboos,” referred to in the majority opinion at n.17.


. UHF Television Receiver Noise Figures, 70 F.C.C.2d 1176, 1181-82 (1978) J.A. 41, 48 (memorandum, opinion and order on reconsideration).


. UHF Television Receiver Noise Figures, 69 F.C.C.2d 1866, 1877 (1978), J.A. 13, 26 (original report and order).


. The actual quality of even uniformly-designed receivers varies significantly. The original 18 decibel standard was one required to be met by the poorest quality set produced. 47 C.F.R. § 15.67(a) (1977) (amended 1978). This insured, given the variation in quality of sets actually produced, that most sets operated at a better noise level than that prescribed. The “worst case” rule was revised by the FCC in the rulemaking proceeding now before us; the new rule requires that “97‘/2% of all sets within a model have maximum noise level figures (worst channel) at or below [the new] limits. 69 F.C.C.2d 1866, 1873 (1978), J.A. at 21. See majority opinion at n.6.


. At the time the rule here under review was adopted, the Commission had not expressly prescribed signal selectivity standards for receivers subject to the Act. See 69 F.C.C.2d at 1876, J.A. at 25. Although the Commission did express its hope that improved noise levels *428would not result in greater interference susceptibility, it did not then prohibit a reduction in signal selectivity nor did it specify what would constitute an unacceptable level of interference susceptibility. The Commission did indicate its intent to regulate in this area, id., and has subsequently issued a notice of inquiry concerning, inter alia, standards for interference susceptibility, 70 F.C.C.2d 1150 (1978), but to my knowledge has not yet set a standard governing this aspect of receiver quality. In the absence of previously-issued signal selectivity standards, it is difficult to conclude that the 12 decibel noise figure is unreasonable because it has not been shown to be achievable without “unacceptable” reductions in signal selectivity; it is even more difficult to conclude, as the majority do, that it is ultra vires. See majority opinion at note 12 and accompanying text; id. at note 14.


. 69 F.C.C.2d at 1876, J.A. at 25.


. Brief for Respondents at 21-25.


. 69 F.C.C.2d at 1878, J.A. at 27.


. 69 F.C.C.2d at 1866-67, 1869-71, J.A. at 13-14, 16-19.


. S.Rep. No. 1526, 87th Cong., 2d Sess. 2-4, 7 (1962); H.R.Rep. No. 1559, 87th Cong., 2d Sess. 2-3, 4-5 (1962).


. See majority opinion at notes 12-14 and accompanying text.


. As the majority note, the fear expressed was not that the FCC would prescribe standards to reduce noise or improve signal selectivity but that it could “require that all sets be color sets, or have a certain size of picture tube or be made with a certain size speaker.” All-Channel Television Receivers: Hearings on S. 2109 Before the Subcomm. on Communications of the Senate Comm, on Commerce, 87th Cong., 2d Sess. 59 (1962), quoted in majority opinion at n.2. See also 108 Cong.Rec. 10544 (1962) (statement by Sen. Javits):
[The bill] would allow the FCC to establish standards for television sets only to the limited extent necessary to assure that all sets are capable of adequately receiving all television channels. The FCC would not be authorized to get into such questions as picture tube size or whether all sets should be equipped for color.


. CPSC v. GTE Sylvania, Inc., 447 U.S. 102, 117, 100 S.Ct. 2051, 2060-61, 64 L.Ed.2d 766 (1980) (quoting United States v. Price, 361 U.S. 304, 313, 80 S.Ct. 326, 331, 4 L.Ed.2d 334 (1960)).


. Majority opinion at pp. 694-695, 696.


. See pp. 693, 694, supra.


. See note 1, supra.


. See note 1, supra.


. See note 6, supra.


. See, e. g., Transcript of Panel Presentation at 46 (May 10, 1978), J.A. 537, 586 (discussing Texas Instruments model); Comments of Texas Instruments Incorporated, (April 26, 27, 1977), J.A. 511-515 (discussing current technical developments); Atlantic Research Corporation, Engineering Statement Prepared for the Iowa State Educational Radio and Television Facility Board at 4 (April 26, 1977), J.A. 487, 491-92 (suggesting means by which noise can be reduced); Comments of Kaiser Broadcasting Company at 3, Exh. A at 4 (Mar. 4, 1977), J.A. 457, 459, 469 (same).


. 69 F.C.C.2d at 1876, 1880, J.A. at 25, 29.